Citation Nr: 1630033	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-22 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for the service-connected lumbosacral disc disease with bulging discs and foraminal stenosis.
 
2.  Entitlement to a rating in excess of 20 percent for the service-connected cervical myelopathy, status post discectomy and fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had periods of active duty service in the Army Reserves from November 1978 to March 1979, and in the Army from December 1990 to May 1991, February 2003 to November 2003, and October 2006 to February 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The appeal was remanded in April 2014 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination in connection with his claims in January 2015.  However, in a May 2016 written brief presentation, the Veteran's representative asserted that the Veteran's service connected lumbar and cervical spine conditions had worsened since the January 2015 VA examination.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Moreover, the claims file does not contain any treatment records dated since 2012.  Thus, as this case is already being remanded, the AOJ should obtain any relevant, outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records dated since May 2012.

2.  After completing the preceding development, scheduled the Veteran for a VA examination to evaluate the current severity and manifestations of the service-connected cervical and lumbosacral spine disabilities.  The examiner must review the claims folder in conjunction with the examination.  The examiner should describe all symptomatology, to include orthopedic and neurological symptoms associated with the lumbar and cervical spine disabilities.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the thoracolumbar spine and the cervical spine (specifying at what degree in motion pain begins) and motor and sensory evaluation.

The examiner should also document, to the extent possible, the frequency and duration of incapacitating episodes of disc disease (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).  A rationale for any opinion expressed should be provided.

The examiner must provide a complete rationale for all the findings and opinions. 

3.  After the above and any other development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




